Case 6:18-cv-00918-CEM-DCI Document 23 Filed 10/23/18 Page 1 of 1 PageID 90




                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

VICTOR RODRIGUEZ AND ELIZABETH                          CASE NO.: 6:18-cv-00918-CEM-DCI
RODRIGUEZ,

      Plaintiffs,

vs.

CONVERGENT OUTSOURCING, INC.,

      Defendant.
                                         /
                                 NOTICE OF SETTLEMENT

       COME NOW, Plaintiffs, VICTOR RODRIGUEZ AND ELIZABETH RODRIGUEZ

(“Plaintiffs”), by and through undersigned counsel, and hereby file this Notice of Settlement,

and state that Plaintiffs and Defendant, CONVERGENT OUTSOURCING, INC., have come to

an amicable settlement agreement.

Date: October 23, 2018
                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 23rd day of October, 2018, I electronically filed the
 foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing
 document is being served this day on all counsel of record or pro se parties either via transmission
 of Notices of Electronic Filing generated by CM/ECF or in some other authorized manner for
 those counsel or parties who are not authorized to receive electronically Notices of Electronic
 Filing.

                                              /s/ Christopher W. Boss
                                              Christopher W. Boss, Esq.
                                              FL Bar No.: 13183
                                              Boss Law
                                              Service Email: CPservice@bosslegal.com
                                              9887 4th Street N., Suite 202
                                              St. Petersburg, FL 33702
                                              Phone: (727) 471-0039
                                              Fax: (888) 449-8792
                                              Counsel for Plaintiffs

                                                 1
